Citation Nr: 0000526	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to a compensable rating for the service-
connected scar, residual of a laceration of the left foot.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1997 and June 1998 rating actions by 
the RO.  

The Board notes that the veteran failed to report for a 
hearing before a Member of the Board at the RO scheduled at 
the veteran's request in June 1999.  



REMAND

Service connection is currently in effect for scar, residuals 
of a laceration of the left foot, evaluated as noncompensable 
under Diagnostic Code 7805.  Under 38 C.F.R. § 4.118 
including Diagnostic Code 7804 (1999), superficial scars that 
are tender and painful on objective demonstration warrant a 
10 percent rating.  Under Diagnostic Code 7805 (1999), other 
scars are to be rated on the limitation of function of the 
part affected.

On VA examination in May 1998, the examiner noted one spot of 
tenderness at the base of the great toe.  The examiner did 
not indicate whether the service-connected scar was tender or 
painful on objective demonstration or productive of a 
functional deficit which would warrant the assignment of a 
compensable rating.  The Board finds that the evidence is 
insufficient for purposes of adjudicating the claim and 
another VA examination is necessary.  The RO also should 
obtain all current treatment record pertaining the service-
connected scarring.  

The veteran asserts that he currently suffers from 
psychiatric disability as a result of his service in the 
Marines.  However, these assertions are not probative as a 
layperson is not competent to proffer an opinion regarding 
the etiology of the claimed psychiatric condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
should be provided an opportunity to provide all medical 
evidence to support his contentions regarding the claimed 
disability.  See 38 U.S.C.A. § 5103(a); Robinette, supra.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
service-connected scar of the left foot 
from June 1998 to the present.  In 
addition, the RO should instruct the 
veteran to submit all medical evidence 
which tends to support his assertion that 
he suffers from current psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current extent of service-connected 
scar of the left foot. All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
identify and describe fully the service-
connected residual scar.  It should be 
stated whether the scarring is tender or 
painful on objective demonstration or 
productive of a related functional 
limitation.  

3.  Following completion of the above 
development, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




